Citation Nr: 1230124	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  11-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2010 administrative decisions by the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

The appellant was scheduled to present testimony at a video conference hearing before an Acting Veterans Law Judge in August 2012, but he failed to report to the hearing.  As the record does not contain further explanation as to why the appellant failed to report to the hearing, or any additional requests for an appeals hearing, the Board deems the appellant's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  This issue involves the critical legal criteria of requiring evidence establishing that the appellant is a "veteran" for VA purposes.  This determination rests on the nature of his military service.

The appellant contends that he served with a unit that should be recognized as establishing legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  Id.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  Id.

Section 1002(d) provides that an eligible person is any person who: (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Id.

In April 2008, the RO asked the NPRC to determine whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The appellant's unit of assignment was noted as: "E" Co 2nd Bn 1st O'Donnel Regt.  The NPRC failed to respond to this request.

In April 2008 and July 2008, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  On both reports, the appellant's unit of assignment was noted to be: Sqdn. No 4 TMD.

A new request is to be sent to the NPRC with the appellant's unit of assignment noted as: "E" Co 2nd Bn 1st O'Donnel Regt.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Using the information provided on the April 2008 request form (which noted the appellant's unit of assignment as: "E" Co 2nd Bn 1st O'Donnel Regt), ask the NPRC to determine whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Provide the NPRC with copies of any relevant records in the claims file in connection with this request.  The response from the NPRC must be associated with the claims file.

2.  Review the claims file to ensure that the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

